Case 1:21-cr-00193-KAM Document 27 Filed 04/25/21 Page 1 of 2 PagelD #: 199

GERALD J. DI CHIARA
ATTORNEY AT LAW

585 Stewart Avenue, Suite L-16
Garden City, New York 11530

30 East 33rd Street 4th Fl
LAURA DI CHIAR. A, ESQ. New York, New York 10016

 

(212) 679-1958
FAX NO. (646) 307-6984

April 25, 2021

By ECF

The Honorable Kiyo A. Matsumoto
United States District Court
Eastern District of New York

225 Cadman Plaza East

Brooklyn, New York 11201

Re: United States v. Richard Dale Sterritt
21 Cr. 193 (KAM)

Dear Judge Matsumoto,

Counsel requests that he be appointed, nunc pro tunc to April 22, 2021, as
CJA counsel for the defendant, Richard Dale Sterritt. Counsel also moves for an
extension of time to respond to the government’s appeal of the Magistrate’s
Order setting conditions of release.

On Thursday, April 22, 2021, the undersigned counsel was notified by AUSA
David Pitluck that he would be assigned to represent Mr. Sterritt, a defendant
who presently was incarcerated in Texas. He indicated that he assumed the
defendant would have private counsel but that did not materialize and that Mr.
Sterritt appears to be eligible for CJA counsel. CJA counsel represented Mr.Sterritt
in Texas. | was given the contact information for CA counsel in Texas, Dan
Gividen, who represented him there and the private attorney, who had
represented the defendant civilly but the defendant was unable to retain for this
matter.

 
Case 1:21-cr-00193-KAM Document 27 Filed 04/25/21 Page 2 of 2 PagelD #: 200

Counsel reviewed the Indictment and contacted the attorneys and
interviewed them. | then contacted the Institution where the defendant was
being held and set up a ZOOM conference with him for Monday, April 26", at 2:30
P.M. Eastern Standard Time. It is anticipated that counsel will review the CJA
Financial Affidavit necessary for counsel’s appointment at that time with Mr.
Sterritt and be authorized, by him, to sign it on his behalf. Counsel will then
submit it to the Court.

On April 24, 2021 counsel was apprised through an email from the
government (Counsel was not on the ECF feed) that the Court had issued two
Orders on April 23, 2021 at 6:20 & 6:25 PM, respectively : 1) Counsel was to file a
Notice of Appearance (that has been done) and 2) that Counsel respond to the
government’s appeal of the decision which set conditions for release of the
defendant by the Federal Magistrate in Texas by noon on April 26" .

Counsel requests to Friday, April 30, 2021 to respond, which will give him
time to review the 69 page transcript, the extensive Indictment, the 11 page
single spaced submission of the government and most importantly to have an
opportunity to confer with Mr. Sterritt.

The government consents to an extension of time to respond.

Respectfully,
s/Gerald J. Di Chiara

 
